

Summary of Terms of the Extension Agreement between Netword Publishing, Inc. and
Waldrop Enterprises d/b/a Vision Direct Marketing, a subsidiary of College
Partnership, Inc., dated as of November 4, 2005.


1. Netword Publishing, Inc. (“Netword”) agreed to extend the due date of payment
obligations of Waldrop Enterprises (“Waldrop”) under an Exclusive License
Agreement, a Stock Purchase Agreement and two Secured Promissory Notes, all
dated as of January 1, 2005 (the “Transaction Documents”) to December 20, 2005.


2. Netword also agreed to temporarily halt any foreclosure actions and remedies
for default available to Netword under the Transaction Documents.


3. Waldrop agreed to commence repayment of all outstanding payment obligations
due to Netword, Sandra and Phillip Bonnell (the “Bonnells”) and Carlsmith Ball,
LLP under the Transaction Documents on or before December 20, 2005.  


4. In the event that Waldrop does not make such outstanding payments by December
20, 2005, (i) all available default and foreclosure actions shall be
re-instituted by Netword or the Bonnells, as applicable, and (ii) Waldrop and
Netword agreed to negotiate a fair lease rate for the assets, office space and
equipment necessary for Netword to operate the business related to the “Verbal
Advantage” software.


5. The Bonnells and College Partnership, Inc. agreed to provide advisory and
consulting services to Waldrop, as necessary for the period of time between
November 4, 2005 and December 20, 2005.





